BROWNING, C.J.
We dismiss the instant appeal for lack of jurisdiction. Appellant Anthony Hood has no standing to appeal this foreclosure because he was not one of the parties named below, and made no effort to intervene. See, e.g., Stas v. Posada, 760 So.2d 954, 955 (Fla. 3d DCA 1999); Barnett v. Barnett, 705 So.2d 63 (Fla. 4th DCA 1997). Appellant Roxie Hood has not filed any documents associated with this appeal and, in fact, never filed a notice of appeal in this case. Because Anthony Hood cannot bring this appeal, and Roxie Hood has not actually appealed, we hereby dismiss the entire appeal.
DISMISSED.
KAHN, and DAVIS, JJ., concur.